DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18-19 are objected to because of the following informalities:  the claims are identical.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 23-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yeon Keun Lee et al (U. S. Patent Application: 2014/0051207, here after Lee), further in view of Holger Zissing et al ( U. S. Patent Application: 2016/0074941, here after Zissing).
Claim 16 is rejected. Lee teaches a method of preparing a conductive pattern (13) on a substrate (11), the method comprising:
applying a receiving layer(12, adhesive layer) on a substrate[fig. 1, 0016], where the receiving layer(adhesive layer) has a roughness of 1 um[0041]. Lee also teaches forming the metallic pattern by printing a conductive paste/ink comprising metal [0039-
Claim 17 is rejected as Lee teaches the adhesive layer has titanium oxide particles (therefore it is white) [0025].
Claims 18-19 are rejected as Zissing teaches sintering the metallic layer is performed with NIR [0009]. 
Claim 20 is rejected.  The receiving layer (adhesive layer) is applied on the substrate according to a first image, and the ink is applied on at least a portion of the first image to define the metallic pattern [fig. 1 of Lee].
	Claims 23-24 are rejected as Lee teaches metallic pattern includes silver applied by ink jet printing [0047, 0052], Zissing also teaches ink comprising silver nanoparticles applied by ink jet [0007, 0005]. 
	Claim 25 is rejected as Lee teaches the substrate is transparent [0017].
Claim 26 is rejected as Lee teaches the substrate is Polyethylene terephthalate [0017], (which has Tg of 67C-87C).
. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yeon Keun Lee et al (U. S. Patent Application: 2014/0051207, here after Lee), Holger Zissing et al (U. S. Patent Application: 2016/0074941, here after Zissing), further in view of Guangli Hu et al (U. S. Patent Application: 2018/0315953, here after Hu).
Claim 21 is rejected. Lee doesn’t teach thickness of the adhesive layer. Hu teaches adhesive layer (10C) has thickness of 10-40 um [0085, fig. 3]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making an electronic device as Lee and Zissing teach where there the adhesive layer has thickness of 10-40 um, because it is suitable thickness for adhesive layer for optical electronic devices.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yeon Keun Lee et al (U. S. Patent Application: 2014/0051207, here after Lee), Holger Zissing et al (U. S. Patent Application: 2016/0074941, here after Zissing), further in view of Michael A. Woodruff (U. S. Patent Application: 2006/0090384, here after Woodruff).
Claim 22 is rejected. Lee does not teach printing a logo. Woodruff teaches a device with printed graphic design (indicia) behind adhesive layer [0037-0039]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making an electronic device as Lee and Zissing teach where there is an indicia on substrate, because it is a suitable electronic device having OLED cooperate in it.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yeon Keun Lee et al (U. S. Patent Application: 2014/0051207, here after Lee), Holger Zissing et al (U. S. Patent Application: 2016/0074941, here after Zissing), further in view of Fred B. McCormick et al (U. S. Patent: 6867539, here after McCormick).

Claim 28 is rejected as Lee teaches the adhesion layer (UV curable layer) has titanium oxide (pigment) [0024].
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yeon Keun Lee et al (U. S. Patent Application: 2014/0051207, here after Lee), Holger Zissing et al (U. S. Patent Application: 2016/0074941, here after Zissing), Fred B. McCormick et al (U. S. Patent: 6867539, here after McCormick), further in view of Yuusuke Toyama et al (U. S. Patent Application: 2009/0022988, here after Toyama).
Claim 29 is rejected. Lee teaches the adhesion layer comprising acrylic resin, but not phenoxyethyl acrylate. Toyama teaches UV curable adhesive comprising acryl resin and phenoxyethyl acrylate [0100, 0028, and 0092]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making an electronic device as Lee, Zissing, and McCormick teach, where the adhesion resin comprising phenoxyethyl acrylate, because it is suitable composition for making adhesive layer for organic optical devices.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yeon Keun Lee et al (U. S. Patent Application: 2014/0051207, here after Lee), Holger Zissing et al (U. S. Patent Application: 2016/0074941, here after Zissing), further in view of Mohammad Ali Mokarram-Dorri et al ( U. S. Patent Application: 2010/0328223, here after Mokarram-Dorri).
Claim 31 is rejected. Lee and Zissing teaches making a light emitting device (OLED), and not a touch panel. Mokarram-Dorri teaches making a touch panel comprising OLED [0037-0038, fig. 3, 0193]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Mokarram-Dorri touch panel with OLED made based on Lee, Zissing method, because it is suitable method of making electronic device such as OLED’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712